DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-14) in the reply filed on 12/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objection
In claim 12 line 1, there should be a comma after the phrase “coupled to the nozzle” to clarify the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites “the curved chamber wall forms a generally parabolic wash chamber” in line 1-2. It’s unclear if this refers to the wash chamber formed by the curved chamber wall as recited in claim 1. For examination purpose, it’s interpreted as the same wash chamber. 
Claim 4 is rejected due to its dependency and failure to remove the ambiguity of parent claim.
Claim 5 recites “a vertex” in line 1. It’s unclear if the vertex is a single point or a line (i.e., a plurality of points). For examination purpose, it can be either.
This rejection also applies to: Claim 6.
Claim 5 recites the limitation "the chamber wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It should be “the curved chamber wall.”
This rejection also applies to: Claim 7; Claim 8; Claim 9.
Claim 6 recites “an axis” in line 1. It’s unclear if the axis is a line or a plane. For examination purpose, it can be either.
Claim 9 recites “grate” at line 3. It’s unclear if this refers to the grate recited at line 2. For examination purpose, it’s interpreted as “the grate.”
Claim 11 recites “the curved chamber wall forms a wash chamber configured as parabolic cylinder” in line 1-2. It’s unclear if this refers to the wash chamber formed by the curved chamber wall as recited in claim 10. For examination purpose, it’s interpreted as the same wash chamber.
Claim 12 recites “the denuder container . . . including a container cap coupled to the nozzle and a container body . . . .” at line 1-2. It’s unclear which verb—“including” or includes a container cap and a container body, or the container cap is coupled to the nozzle and the container body. For examination purpose, it’s interpreted as the former.
Claim 13 is rejected due to its dependency and failure to remove the ambiguity of parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KARAPETYAN (US Patent 9693844).
Regarding claim 1, KARAPETYAN teaches container (container 1, fig. 1-4 & 8) comprises: a nozzle (nozzle 9, fig. 1-4 & 8); and a container body (portion 2 of container 1, fig. 1-4 & 8) having curved chamber wall (portion 2 can have a curved configuration, col. 7 line 39-49) forming a wash chamber (the space inside container 1, fig. 1-4 & 8).
The term “denuder” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. KARAPETYAN’s container 1 performs or is capable of performing the recited function.
The phrase “configured to be fluidically coupled to a source of fluid and to direct a fluid stream” is interpreted as intended use, because it’s directed to how the apparatus is used without 
The phrase “the wash chamber configured to receive a bone stock” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. KARAPETYAN’s wash chamber performs or is capable of performing the recited function.
The phrase “wherein the nozzle is configured to direct the fluid stream to impact the curved chamber wall” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. KARAPETYAN’s nozzle 9 performs or is capable of performing the recited function.
Regarding claim 2, KARAPETYAN teaches the denuder container of claim 1. KARAPETYAN also teaches the container has a container cap (lid 8, fig. 1-4 & 8) releasably coupleable to the container body (lid 8 can be screwed or clipped onto container 1, col. 6 line 64-66, col. 7 line 65 to col. 8 line 3, which means the lid 8 is detachable or releasable) to form a generally fluid tight seal (a person having ordinary skill in the art would understand the types of coupling between lid 8 and container 1 would form a generally fluid tight seal, see col. 6 line 64-66, using threads; see also col. 7 line 65 to col. 8 line 3, using lock coupling or clipping devices), wherein the nozzle is coupled to the container cap (nozzle 9 is coupled to lid 8, fig. 1-4 & 8, col. 6 line 32-37).
Regarding claim 5, KARAPETYAN teaches the denuder container of claim 1. KARAPETYAN teaches wherein the curved chamber wall includes a vertex (where axis 21 intersects the bottom of container 1, see fig. 1-4 & 8), and the fluid stream impacts the chamber wall at a location other than the vertex (axis of nozzle 9 impacts container 1 at a location see fig. 1-4 & 8; see also col 7 line 5-21, nozzle 9 ejects liquid at an angle).
The phrase “the fluid stream impacts the chamber wall at a location other than the vertex” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. KARAPETYAN’s nozzle 9 performs or is capable of performing the recited function.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CANTRELL (US Publication 20110017241).
Regarding claim 1, CANTRELL teaches container (wash tank 110, fig. 2, 3, 7, 9 & 10, para. 0041-42) comprises: a nozzle (jet nozzle 120, fig. 2, 3, 7, 9 & 10, para. 0041); and a container body (walls of wash tank 110, para. 0041, fig. 2, 3, 7, 9 & 10) having curved chamber wall (curved plate 210, 410, or 610, fig. 3, 4, 7, 9) forming a wash chamber (the space contained by the curved plate, see fig. 3, 4, 7, 9).
The term “denuder” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. CANTRELL’S wash tank 110 performs or is capable of performing the recited function.
The phrase “configured to be fluidically coupled to a source of fluid and to direct a fluid stream” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. CANTRELL’s jet nozzle 120 performs or is capable of performing the recited function.
The phrase “the wash chamber configured to receive a bone stock” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional 
The phrase “wherein the nozzle is configured to direct the fluid stream to impact the curved chamber wall” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. CANTRELL’s jet nozzle 120 performs or is capable of performing the recited function.
Regarding claim 3, CANTRELL teaches the denuder container of claim 1. CANTRELL also teaches wherein the curved chamber wall (curved plate 210, 410, or 610) forms a generally parabolic wash chamber (see fig. 3, 4, 4B; see also fig. 7, 9, 10).
Regarding claim 4, CANTRELL teaches the denuder container of claim 3. CANTRELL also teaches wherein the generally parabolic wash chamber (as explained above) is a generally parabolic cylinder (see fig. 3 & 4, the wash chamber is parabolic on a plane in the y,z-axis and linear on the x-axis).
Regarding claim 5, CANTRELL teaches the denuder container of claim 1. CANTRELL also teaches wherein the curved chamber wall (curved plate 210, 410, or 610) includes a vertex (see point A in annotated fig. 4B below), and the fluid stream (see arrow in annotated fig. 4B) impacts the chamber wall at a location other than the vertex (see annotated fig. 4B).

    PNG
    media_image1.png
    624
    635
    media_image1.png
    Greyscale

The phrase “the fluid stream impacts the chamber wall at a location other than the vertex” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. CANTRELL’s jet nozzle 120 performs or is capable of performing the recited function.
Regarding claim 6, The denuder container of claim 5. CANTRELL also teaches the container including an axis intersecting the vertex (see dashed line in annotated fig. 4B above), wherein the fluid stream (see arrow in annotated fig. 4B) is generally parallel to the axis (see annotated fig. 4B).
The phrase “the fluid stream is generally parallel to the axis” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirement. CANTRELL’s jet nozzle 120 performs or is capable of performing the recited function.
Regarding claim 7, The denuder container of claim 1. CANTRELL also teaches wherein the chamber wall is removable from the container body (fluid-flow plate 200, which comprises the curved plate, is removably insertable within wash tank 110, para. 0042, fig. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CANTRELL.
Regarding claim 8, the denuder container of claim 1. CANTRELL also teaches ridge 815 on fluid-flow plate 810 (para. 0061). Because CANTRELL teaches a plurality of fluid-flow plates 810 (para. 0067), there can be a plurality of ridges 815.
Although CANTRELL does not explicitly teach that ridges 815 are on the curved chamber wall (curved plate 210, 410, 610, which is a type of fluid-flow plate), it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Allowable Subject Matter
Claims 10, 13, and 14 are allowed over the prior art.
Claims 9, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Also, Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance and allowable subject matter:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:
US Patent 3314659 to RANSON (teaching a container comprising a nozzle and a container body having curved or parabolic chamber wall; this can be a 35 USC § 102 reference on claims 1 and 3-6).
German Publication DE202004017681 to FIREX S.r.l. (teaching a container comprising a nozzle and a container body having curved or parabolic chamber wall; this can be a 35 USC § 102 reference on claims 1 and 3-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714